IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT
                       _____________________

                            No. 91-2261
                       _____________________


     UNITED STATES OF AMERICA,
                                         Plaintiff-Appellant,
           versus

     LUZ ESTELLA SALAZAR,
                                         Defendant-Appellee.

                             * * * * *
                       _____________________

                            No. 91-2382
                       _____________________


     UNITED STATES OF AMERICA,
                                         Plaintiff-Appellee,
           versus

     JOSE MANUEL RAMOS,
                                         Defendant-Appellant.

_________________________________________________________________

          Appeals from the United States District Court
                for the Southern District of Texas
_________________________________________________________________
                         (April 10, 1992)


Before WILLIAMS and WIENER, Circuit Judges, and LITTLE,1 District
Judge.


JERRE S. WILLIAMS, Circuit Judge:

     Jose Manuel Ramos and Luz Estella Salazar were convicted of

(count 1) conspiracy to possess over five kilograms of cocaine with


       1
          District Judge of the Western District of Louisiana,
sitting by designation.
intent to distribute in violation of                           21 U.S.C. §§ 841(a)(1),

841(b)(1)(A),        and      846,    (count    2)       aiding   and    abetting      in    the

possession      of     over    five    kilograms          of   cocaine       with   intent    to

distribute in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A),

and 18 U.S.C. § 2, and (count 3) aiding and abetting in an attempt

to launder money obtained from unlawful activity in violation of 18

U.S.C. §§ 1956(a)(1)(A)(i) and 2.                    Ramos contests the sufficiency

of the evidence supporting his convictions.                       Finding no reversible

error, we affirm the district court.2                     As to Salazar, the district

court granted Salazar's post-verdict motion of acquittal.                               Upon a

review of the record and applicable law, we reverse the district

court and reinstate the jury verdict against Salazar on all three

counts.



                        I.     FACTS AND PRIOR PROCEEDINGS

     This       appeal       involves     the      culmination          of    a     series   of

surveillances occurring between May 1 and May 8, 1990, as part of

a narcotics investigation. On May 1, 1990, United States Customs

Service Special Agents and the Houston Police Department Narcotics

Group       received    information       that       a    warehouse      at    5950    Bingle,

Houston, Texas, was being used by Colombian money launderers to

receive, distribute, and transport cocaine and narcotics-related


        2
        At oral argument, Ramos' counsel appeared to suggest that
Ramos had failed to move for judgment of acquittal pursuant to Fed.
R. Crim. P. 29(a). The government did not allege such a failure in
either its briefs or at oral argument. The record docket indicates
that the district court denied a motion to acquit, although no
formal motion to acquit is in the record.

                                               2
proceeds.    Investigation determined that Ramos was present at two

meetings    around   April    27,   1990,       at   which   the   lease   for   the

warehouse at 5950 Bingle was negotiated and executed.

     Surveillance was established at the warehouse.                 Special Agent

Brooks and Narcotics Officer Patton observed a white Chevrolet

Astro van parked in front of the building under surveillance; a

vehicle registration check revealed that the van was registered to

a known narcotic trafficker, Fabio Urrego.               A black Chrysler with

Maryland license plates subsequently arrived at 5950 Bingle and its

driver removed a package from the white van and placed it in the

trunk of the Chrysler.            Agent Brooks and Officer Patton then

followed the Chrysler to a residence at 14020 Schroeder.                         The

driver parked, went inside, and came out carrying a different

package which he then placed in the Chrysler.                He next drove to the

area of Highway 290 and Bingle where he pulled into a parking lot.

Soon thereafter, Ramos appeared, driving a silver Corsica.                       The

driver of the Chrysler removed from its trunk the package he had

taken from the Schroeder address and got into the Corsica with

Ramos.   Ramos was then observed making heat runs--erratic driving

maneuvers    to   detect     if   being       followed--for    about   forty-five

minutes.

     Eventually, Ramos drove the Corsica back to the parking lot,

and the driver of the Chrysler returned to his vehicle carrying a

package smaller than the one taken from the Schroeder address.

Both the Chrysler and the Corsica were next observed driving into

a fenced area of the warehouse at 5950 Bingle.                 Subsequently, the


                                          3
surveillance unit observed Ramos continually looking out of the

open bay door of the warehouse.

       The Chrysler and the white van were then seen traveling in

tandem, making heat runs, and ultimately entering the Nantucket

Square Apartments.           Agent Brooks later saw Ramos drive the Corsica

into       the   rear   of   the   Nantucket   Square   Apartments,   exit   the

apartment complex, and park at a side street nearby.             Agent Brooks

and Officer Patton witnessed further furtive, erratic moves by the

white van and the Chrysler before the automobiles returned to the

apartment complex and parked inside a garage.

       Surveillance next saw the white van pull into a parking lot

next to Slick Willie's, a pool hall in the FM 1960 area.              Late that

evening, Officer Patton, while following the white van, observed

Ramos driving a dark Buick.           Officer Patton saw Ramos turn towards

the vicinity of Slick Willie's. Soon thereafter, the white van was

detained by the Baytown Police Department, 416 kilograms of cocaine

were found inside, and the driver, Lazaro Fontecha, was placed in

custody.3

       Searches were then conducted in the warehouse at 5950 Bingle,

in an apartment and its surrounding building at the Nantucket

       3
       Fontecha entered into a plea agreement with the government.
Some facts concerning this alleged co-conspirator, however, remain
relevant.   Fontecha was an independent truck driver living in
Florida who was in the business of hauling loads on consignment.
He had previously transported loads of cocaine and had arranged for
transportation of this load of cocaine by calling a local beeper
number after he arrived in Houston around April 30th--a beeper
linked either to Ramos or Salazar, or one of the unnamed co-
conspirators. The record indicates that Fontecha met his Houston
contact at Slick Willie's the same evening Ramos was observed
there.

                                          4
Square Apartments, and in an apartment at 14020 Schroeder.             At the

Bingle   warehouse,   items   seized   included   a   fuel    tanker   truck

complete with false compartments, some containing cocaine, that had

a North Carolina license plate on its rear, and a tractor rig

having a Guatemalan license plate.       Also seized were a generator,

a Black & Decker saw with special carbide blades, a crowbar, metal

boxes capable of being used as hidden compartments in vehicles, and

other miscellaneous tools. Agents later found that the markings on

some of the kilogram packages of cocaine found in the tanker were

the same markings found on some of the kilogram packages seized

from the white van.

     At 14020 Schroeder, agents found a pickup truck in the garage

with $900,000 in cash in a tool box in the truck's bed.           The money

was bundled in thousands and ten thousands and bound with colored

and beige rubber bands. Similarly, inside the residence, two boxes

of beige rubber bands and numerous colored rubber bands were found

along with a torn piece of United States currency, and a series of

photographs of Ramos at a shooting range.

     The Nantucket Square apartment had no furnishings and the

Chrysler was parked in the apartment's garage.               The Chrysler's

trunk had a 2-by-1 1/2 foot hidden compartment capable of holding

several kilos of cocaine as well as currency.

     Agents subsequently learned through confidential sources that

Ramos and Salazar leased an apartment at the Timber Top Apartments.

The evidence at trial showed that Apartment #905 was leased to

David and Maria Rodriguez, aliases for Ramos and Salazar.              Agents


                                   5
obtained a search warrant for the premises and set up surveillance

units. On May 8th, Officer Patton observed Salazar arriving at the

apartment driving the same Buick that Ramos had been driving in the

early morning hours of May 2, 1990, during the delivery of the 416

kilograms of cocaine to Fontecha.     Salazar entered the apartment

using a key.    About 20 to 25 minutes later, she left carrying a

black and white plastic shopping bag.      After making heat runs,

Salazar drove to an office complex in southwest Houston.   There she

entered Emily Investments carrying a large, bulky manila envelope,

which she left there.   She then drove to a strip center area of the

Gulf Freeway and entered a business called Gonzales Insurance.

Gonzales Insurance offered money wire transfers to Mexico and to

all countries in Central and South America, as well as insurance,

beeper, and cellular telephone sales, bail bonds, rental mailboxes.

     A year earlier, Salazar had purchased a non-owner automobile

liability insurance policy from Gonzales Insurance.    In addition,

Ramos and Salazar had purchased a beeper there about eight to ten

days earlier.    Salazar entered the business carrying her purse.4

Minutes later, she came back to the car and got the black and white

plastic shopping bag. When Salazar re-entered the business she saw

the agents approach her.    She walked to the rear of the business

with the bag.   She was detained, and the bag, containing $77,000 in




    4
       At trial, David Gonzales, the owner of Gonzales Insurance,
who arrived at the business after Salazar was arrested, testified
that Salazar wanted to return the beeper because it was not working
properly.

                                  6
bundles of U. S. currency, was found at the rear of the store on

top of a door ledge.

     In the search of the Buick, agents found a California driver's

license in the name of Jose Manuel Ramos, mobile phones, a              six-

page "drug ledger," photographs of Salazar, and a residential lease

agreement in the names of David and Maria Rodriguez for the Timber

Top apartment. The lease indicated that the Rodriguezes moved into

the apartment on April 16, 1990, and a security guard testified

that he had seen Salazar and Ramos move in with a small child.

     Salazar's purse was found to contain a Colombian passport in

the name of Luz Estella Salazar Munoz; a set of keys to the black

Chrysler and to its false compartment; a key ring marked "'88 Astro

white" containing four serialized plastic key punch-outs (the key

later made from the punch-outs fit the white van from which the

cocaine was recovered); two sets of keys for the Timber Top

apartment; two address books; and a photograph of a small child.

     Subsequently,   a   search   of   the   Timber   Top   apartment    was

conducted.   Cash totaling $1,200,000 was seized.           The money was

found in bundles inside a washing machine, a safe, and a dresser

drawer.   The agents also seized a residential lease agreement

identical to the one recovered from the Buick; an insurance policy

in the name of Luz Salazar; a boat registration receipt made out to

Estella Salazar; a doctor's receipt in the name of Jose M. Ramos;

and male and female clothing in the master bedroom.

     Drug ledgers also found inside the apartment were seized.

These drug ledgers, together with the ones found in the Buick, were


                                   7
analyzed for fingerprints.             Three of Ramos' fingerprints were

identified on the drug ledger sheets that were taken from the

Buick; one of Salazar's fingerprints was also found on one of the

sheets.    Ramos' fingerprints were also identified on the drug

ledgers    that    were    recovered      from    the     Timber   Top   apartment.

According to an expert in illicit business records analysis, the

drug ledgers reflected, among others, a transaction involving at

least 301 kilograms of cocaine sold for over $5 million and

included    a     list    of   expenses       generally    associated     with   the

activities of an illicit drug business--costs for beepers and

telephones.        Correlations were also found between the account

headings in the drug ledgers and some of the entries in the address

books recovered from Salazar's purse at the time of her arrest.5

     During the course of further investigation, another search

warrant was executed at 100 Plantation in Houston.                       A passport

seized there contained photographs of Ramos and Salazar under the

aliases of David Navia Rodriguez and Rosa Maria Mia de Rodriguez.

Upon Ramos' arrest, around August 1, 1990, another search warrant

was executed at 3228 Canterbury and more documents and passports

were seized.      Those documents included a paper removed from Ramos'

suitcase which contained the name Fabio Urrego, the same name on

the title to the white van used to transport the cocaine.                     There

were also Mexican passports bearing Ramos' photograph and the name


    5
       For instance, on the Buick ledger, about 170 kilograms was
reflected as sold to "Perla," "Negro," and "Polo," among others.
The address books contained telephone numbers and references to
those and other names.

                                          8
Alejandro   Salinas    Sanchez      as   well   as   a   visa   permit   for   the

Republica de Colombia.



                              II.    DISCUSSION

A.   JOSE MANUEL RAMOS

                         1.   Standard of Review

     Ramos asserts that there was insufficient evidence to support

his convictions.      We review his claim under the well established

standard that the Court view the evidence, whether direct or

circumstantial, and all the inferences reasonably drawn from it, in

the light most favorable to the verdict.             U.S. v. Pigrum, 922 F.2d

249, 253 (5th Cir.), cert. denied, __ U.S. __, 111 S.Ct. 2064, 114

L.Ed.2d 468 (1991); United States v. Molinar-Apodaca, 889 F.2d

1417, 1423 (5th Cir. 1989).         The ultimate test for sufficiency of

the evidence challenges is whether a reasonable jury could find

that the evidence establishes guilt beyond a reasonable doubt. See

United States v. Gonzales, 866 F.2d 781, 783 (5th Cir.), cert.

denied, 490 U.S. 1093, 109 S.Ct. 2438, 104 L.Ed.2d. 994 (1989).



                                 2. Count 1




                                         9
       Count 1 involves Ramos' conviction for conspiracy.6                   In a

conspiracy prosecution under 21 U.S.C. § 846, the government is

required to prove:         (1) that an agreement exists between two or

more   persons     to    violate    the    narcotics    laws,   (2)   that   each

conspirator knew of the conspiracy and intended to join it, and (3)

that    each    conspirator        did    voluntarily    participate    in    the

conspiracy. United States v. Juarez-Fierro, 935 F.2d 672, 677 (5th

Cir.), cert. denied, __ U.S. __, 112 S.Ct. 402, 116 L.Ed.2d 351

(1991). All elements may be inferred from circumstantial evidence.

Id.        Moreover,    "`[c]ircumstances      altogether   inconclusive,      if

separately considered, may, by their number and joint operation

. . . be sufficient to constitute conclusive proof.'"                    United

States v. Roberts, 913 F.2d 211, 218 (5th Cir. 1990) (citation

omitted), cert. denied, __ U.S. __, 111 S.Ct. 2264, 114 L.Ed.2d 716

(1991).

       Ramos argues that knowledge and acquiescence in the conspiracy

are not to be lightly inferred.           Ramos was never seen in possession

of any cocaine and was never seen coming from or going into the


       6
         At oral argument, Ramos appeared to argue for the first
time on appeal that the evidence does not conform to a charge for
this particular conspiracy, implying the potential for various
conspiracies at work.   Our review of the record and the briefs
indicates that Ramos did not address prior to oral argument the
notion of the government's failure to prove a single conspiracy.
"[I]ssues raised for the first time on appeal `are not reviewable
by this Court unless they involve purely legal questions and
failure to consider them would result in manifest injustice.'"
United States v. Sherbak, 950 F.2d 1095 (5th Cir. 1992) (per
curiam) (citation omitted).    Hence we find that review is not
proper. A determination of the presence of a single conspiracy
constitutes a fact question and failure to consider the issue does
not result in manifest injustice.

                                          10
Schroeder or Nantucket Square apartments.            His fingerprints were

not found in any of the packages or boxes containing cocaine or in

the white van.      Furthermore, the fact that his fingerprints were

found   on    the   drug     ledgers   is   insufficient    to   support    his

conviction.     No evidence exists that Ramos ever wrote or read the

information contained in those papers.7

     The     elements   of   a   conspiracy   "may   be   inferred   from   the

`development and collocation of circumstances.'" United States v.

Gallo, 927 F.2d 815, 820 (5th Cir. 1991) (citation omitted).

Although Ramos was never seen in the possession of cocaine or in

the vicinity of the Schroeder or Nantucket Square apartments,               we

find that the evidence establishes a concert of action among Ramos,

Salazar, Fontecha, and other unnamed conspirators.                   Ramos and

Salazar used aliases to move into the Timber Top apartment, a

residence later found to contain a money counting machine, a bullet

    7
        Salazar and Ramos address the fingerprint issue throughout
their briefs and attempt to denigrate its significance by citing
primarily to United States v. Lonsdale, 577 F.2d 923 (5th Cir.
1978) and United States v. Stephenson, 474 F.2d 1353 (5th Cir.
1973). First, these cases do not stand for the proposition that
fingerprint evidence is irrelevant. Such cases address the issue
of whether fingerprint evidence standing alone suffices to sustain
a conviction where no evidence exists concerning when the
fingerprint was implanted or other significant evidence connecting
the accused to the crime.         Consequently, they are clearly
distinguishable from this case.      We find that the fingerprint
evidence is relevant and admissible as circumstantial evidence of
Ramos' and Salazar's involvement, and together with other evidence,
support their convictions. Second, as this Court recently noted in
Gibson v. Collins, 947 F.2d 780, 782 (5th Cir. 1991), Lonsdale and
Stephenson treated circumstantial evidence as insufficient to
support a conviction unless that evidence excluded every reasonable
hypothesis of the defendant's innocence. This standard has been
rejected by this Circuit in United States v. Bell, 678 F.2d 547
(5th Cir. 1982), aff'd, 462 U.S. 356, 103 S.Ct. 2398, 76 L.Ed.2d
638 (1983), and its progeny.

                                       11
proof vest, and approximately $1.2 million.                 Additionally, a drug

ledger recovered from the vehicle Salazar was driving on May 8,

1990, a vehicle Ramos was seen driving earlier, bore both Ramos'

and Salazar's fingerprints, and revealed that 170 kilograms of

cocaine had been purchased at a price of $17,300 per kilogram and

resold at a price of $18,500 per kilogram.              Ramos was also present

when the lease at the warehouse at 5950 Bingle was negotiated and

later signed.       Moreover, Ramos went with Salazar to Gonzales

Insurance and purchased a beeper that later by inference was used

to make contact with Fontecha.            Seven hours before Fontecha took

possession    of   the   white     van   containing     the   416    kilograms   of

cocaine, Ramos was actively involved with unnamed persons in

exchanging    packages      with    others    and     placing      them   in   false

compartments of cars, and was present when the white van entered

the Bingle warehouse.         Based upon these facts, the jury could

reasonably determine that Ramos was actively involved in the

conspiracy.



                                   3.    Count 2

     The challenges to the sufficiency of the evidence to support

Ramos' conviction for aiding and abetting in the possession of a

controlled substance with intent to distribute also must fail.

"The crime    of   aiding    and    abetting       occurs   when    the   defendant

associates with a criminal venture, purposefully participates in

it, and seeks by his actions to make it succeed."               United States v.

Vaden, 912 F.2d 780, 783 (5th Cir. 1990).              A conviction for aiding


                                         12
and abetting the possession of a controlled substance with intent

to   distribute    does    not     require    that   Ramos   have     actual     or

constructive possession of the drugs.            United States v. Pena, 949

F.2d 751, 755 (5th Cir. 1991).              It merely requires that Ramos'

association and participation with the venture were in a way

calculated to bring about that venture's success.

      Ramos focuses primarily on the issue of possession. Ramos

first contends that the mere fact that he may have been the person

who rented the warehouse on Bingle is insufficient to infer knowing

dominion and control over any items present at the warehouse.

Second, the government has not shown that Ramos has exercised any

dominion and control over the white van and its contents.                       As

earlier   stated,      however,     Ramos'    conviction     merely      requires

association and participation in the venture, not his actual or

constructive possession of the drug.            Nonetheless, even assuming

possession were required, when the evidence is sufficient to

establish the defendant's participation in a conspiracy to possess

illegal   narcotics,      the    defendant    will   be   deemed    to    possess

narcotics through his co-conspirator's possession.              United States

v. Medina, 887 F.2d 528, 532 (5th Cir. 1989).

      Since there is direct evidence that his alleged co-conspirator

Fontecha possessed the cocaine in the white van, Ramos could

properly be deemed to have possessed the cocaine through Fontecha's

possession.       We   have     recognized   that    "[t]ypically,       the   same

evidence will support both a conspiracy and an aiding and abetting

conviction."      United States v. Singh, 922 F.2d 1169, 1173 (5th


                                       13
Cir.), cert. denied, __ U.S. __, 111 S.Ct. 2066, 114 L.Ed.2d 471,

cert. denied, __ U.S. __, 112 S.Ct. 260, 116 L.Ed.2d 214 (1991).

Thus, the same evidence that proved Ramos' participation in the

conspiracy   to   possess   cocaine   with   intent   to   distribute   is

sufficient to support his conviction for aiding and abetting in the

possession of cocaine with intent to distribute.



                              4.   Count 3

     Finally, Ramos questions the sufficiency of the evidence to

support his conviction for aiding and abetting an attempt to commit

money laundering.     His pivotal contention is that because the

district judge granted Salazar's motion for judgment of acquittal

on the money laundering count, he cannot be vicariously liable for

her conduct. Because we hold that the district court's decision as

to direct Salazar's acquittal must be reversed, this contention

loses vitality.

     We have stated a two-step test for finding criminal attempt.

"To be guilty of an attempt, the defendant (1) `must have been

acting with the kind of culpability otherwise required for the

commission of the crime which he is charged with attempting,' and

(2) `must have engaged in conduct which constitutes a substantial

step toward commission of the crime.'"       United States v. Briscoe,

742 F.2d 842, 846 (5th Cir. 1984) (citation omitted).         In order to

establish a violation of 18 U.S.C. § 1956, the government must

prove that the defendant (1) knowingly conducted a financial




                                   14
transaction,8 (2) which involved the proceeds of unlawful activity,

and (3) with the intent to promote or further that unlawful

activity.

      Ramos         argues   that    his     conviction    cannot    stand     because

insufficient evidence was presented connecting him to Salazar's

presence at Gonzales Insurance on May 8th when she took the

$77,0009 into the business.                 In order for Ramos to be guilty of

aiding        and    abetting   in    the    attempted    money     laundering,    the

government must prove that Ramos shared Salazar's intent and that

he engaged in conduct designed to aid the attempt.                        According to

the government, Ramos' intent to transfer the proceeds from cocaine

trafficking out of the country can be reasonably inferred from the

evidence showing his involvement as a cocaine broker. Furthermore,

he used a false name to lease the Timber Top apartment where large

portions of the drug proceeds, including the $77,000, were kept.

Further,       the    apartment      contained    the    money   counting     machine.

Finally, he used the drug ledgers to record his transactions.                      From

all   these         facts,   the    government    urges    that     the    jury   could



          8
           "Financial transaction," in this context, means "the
movement of funds by wire or other means . . . which in any way or
degree affects interstate or foreign commerce."         18 U.S.C.
§ 1956(c)(4).
      9
        According to the government, if the $77,000 that Salazar
carried into the business were divided into eight convenient $9,000
transfers (to evade currency reporting requirements under the
Currency Transaction Reportings Act, 31 U.S.C. § 5311, et seq.) and
if a seven percent charge of $5,040 were added to that amount (what
Gonzales Insurance would have charged for sending eight $9,000
transfers totalling $72,000 to Colombia), the total cost for the
transfers would be $77,040, an amount remarkably close to $77,000.

                                             15
reasonably infer conduct designed to aid Salazar's attempt to

transfer drug money.

      Our review of the record indicates that ample evidence exists

to provide the requisite nexus between Salazar and Ramos to affirm

the conviction of aiding and abetting in an attempt to money

launder.



B.    LUZ ESTELLA SALAZAR

                         1.   Standard of Review

      The crux of the government's argument as to Salazar is that

the   district   court   utilized   the   wrong   standard   in   granting

Salazar's motion for judgment of acquittal.           According to the

government, the district court's comments in ruling on the motion

indicate that it held the government to a higher burden of proof

than the law requires.

            THE COURT: . . . I suppose, where the question
            has to be put to me, as a question of law,
            what is it you have to exclude in order for
            the    evidence   to    be   sufficient    for
            circumstantial evidence to constitute what a
            jury should consider?

            It seems to me, and maybe I am in error in
            this, that under a circumstantial evidence
            case where all the evidence is circumstantial,
            when I say "all" I mean the conclusions to be
            reached have to be reached based upon some
            other points that don't necessarily link
            themselves together but which are separate
            individual pieces of evidence.

            It seems to me you have to exclude some of
            those reasonable other alternatives that the
            jury could reach by direct evidence, by some
            evidence.   When I say "direct evidence," I
            mean some actual evidence that is not a
            reasonable alternative.

                                    16
           In other words, I don't think that a jury can
           reach a verdict on a circumstantial evidence
           case by simply saying that, okay, this is one
           way it could have gone. It could have gone
           another way; it could have gone a third way or
           fourth way, but the way I think it really went
           is this way, and the reason I think that is
           because that's the way I feel. They have to
           have some evidence that guides and leads them
           in that direction more than simply a scintilla
           of evidence.

           And what I'm suggesting is that the underlying
           basis, the underlying premises for the
           circumstantial evidence case is inadequate, in
           my opinion, in order for a jury to reach and
           come to that kind of conclusion. That's the
           problem I have.

     The government urges that in United States v. Bell, 678 F.2d

547, 549 (5th Cir. 1982) (en banc), aff'd, 462 U.S. 356, 103 S.Ct.

2398, 76 L.E.2d 638 (1983), this Court specifically rejected the

standard set out by the district court for judging the sufficiency

of the evidence in a circumstantial evidence case.          The test is not

whether   the   evidence   excludes    every   reasonable   hypothesis   of

innocence or is wholly inconsistent with every conclusion except

that of guilt, but whether a reasonable trier of fact could find

that the evidence establishes guilt beyond a reasonable doubt.

"Further, this [C]ourt accepts all credibility choices that tend to

support the jury's verdict." Gallo, 927 F.2d at 820.

     Salazar concedes that the government need not disprove all

other reasonable hypotheses to sustain a conviction.               But she

asserts that the "outstanding reasonable hypothesis rule" (a term

she leaves undefined) has vitality as an analytical tool even if it

is not the test to determine the legal sufficiency of the evidence.

She relies upon United States v. Espinoza-Seanez, 862 F.2d 526, 538

                                      17
(5th Cir. 1988).        In Espinoza-Seanez, the entire government case

against one of the defendants consisted of only four facts which

this Court found insufficient to prove knowledge of the conspiracy.

We found that though we do give the jury deference in questions of

credibility of testimony, the case was not one where "competing

explanations" were being offered.            We observed that "`[t]oo many

innocent scenarios jibe with the sparse record facts.'"

     Salazar's attempt to utilize Espinoza-Seanez to differentiate

a rule from a test is inventive, but unavailing.                 The cases are

broadly distinguishable.       In this case, a number of factors, taken

together, support her conviction on the various counts.                "As the

United States Supreme Court remarked long ago, `[c]ircumstances

altogether inconclusive, if separately considered, may, by their

number and joint operation, especially when corroborated by moral

coincidences,    be     sufficient    to    constitute    conclusive   proof.'"

United States v. Lechuga, 888 F.2d 1472, 1476 (5th Cir. 1989)

(quoting Coggeshall v. United States (The Slavers, Reindeer), 69

U.S. (2 Wall.) 383, 17 L.Ed. 911, 914-15 (1865)).

     Salazar     also    asserts     that    while   the    district   court's

statements     concerning    the     sufficiency     of    the   evidence   "may

incorrectly state the legal test, it applied the correct legal

test."   But we can only consider the record.                    After a close

scrutiny of the record, we find that the district court did apply

a more stringent burden of proof than is required by the law.

Using the proper standard of review, we address and evaluate the




                                       18
district   court's   determinations   leading   to   its   judgment   of

acquittal.




                                 19
                                 2.    Count One

     As to count one, the district court found that there was an

insufficient link between Salazar and the 416 kilograms of cocaine

seized from the white van.            Although the court conceded that the

cocaine seized from the van could have been a part of a larger

shipment, it was not satisfied that it was sufficiently linked to

the ledger on which Salazar's fingerprints had been found. Second,

although it noted that Salazar's possession of the punch-outs for

the keys to the van was some evidence linking her to the cocaine,

the court concluded that, standing alone, it was insufficient.

While the court did observe that the government proved that Salazar

was involved in some criminal activity, it concluded that the

government    failed   to     prove    that    Salazar   was    involved   in   the

conspiracy.

     Salazar argues the insufficiency of the evidence by focusing

upon the factors considered critical by the government:                    (1) she

shared an apartment with Ramos; (2) she was driving Ramos' car and

had keys to the other cars; (3) her fingerprints were on sheets of

what the government proved as a drug ledger; (4) she possessed a

Colombian passport; and (5) she took $77,000 to Gonzalez Insurance.

      Salazar acknowledges that based upon Ramos' involvement in

the cocaine conspiracy, a reasonable jury could infer that due to

her close relationship with him, Salazar knew of the existence of

the conspiracy.        This    alone,    she    urges,   does    not   constitute

sufficient evidence to support a conspiracy conviction.                    Salazar

relies primarily on United States v. Onick, 889 F.2d 1425, 1429


                                         20
(5th Cir. 1989).      We find that case inapposite.             There, only four

unpersuasive items of evidence connected Onick to the case:                         (1)

she was found on the premises in her nightgown when the house was

searched; (2) a bedroom closet contained women's clothing; (3) the

bedroom contained a photograph of Onick with Tolliver, the man

convicted with her, and an unidentified man; and (4) several months

before her arrest, Onick had showed a locksmith where to install a

safe on the premises.         We held that we would not lightly impute

dominion or control to establish constructive possession to one

found in another's house.         Moreover, the jury must limit itself to

reasonable constructions of the evidence, not mere speculations.

     This    case    does   not   present     a   question      of    whether      four

undisputed casual circumstantial facts are sufficient to convict

Salazar of conspiracy beyond a reasonable doubt.                     In contrast to

Onick's situation, Salazar lived with Ramos in the apartment; she

had moved in with him (under an alias) and had complete access to

the residence; she also had possession of the keys, or their

equivalent, to three vehicles used in the drug transactions.

Moreover, while in the company of Ramos, some time between April

28th and 30th, she purchased a beeper; Fontecha, the driver of the

white van, made contact with either Ramos or Salazar, or one of the

unnamed   co-conspirators,        by   beeper     around   April      30th.        Also

evidence indicates Salazar's involvement in the conspiracy because

she had access to the million dollars in the apartment and the fact

that she took the $77,000 to Gonzales Insurance.                Evidence that an

individual   is     "solely   entrusted      with   a   large    portion      of    the


                                        21
proceeds of the drug trafficking enterprise establishes [her]

familiarity with, or high level participation in, that enterprise."

Gallo, 927 F.2d at 821.   Additionally, one cannot escape criminal

liability on the basis that one played a relatively minor role in

the total scheme.   United States v. Davis, 666 F.2d 195, 201 (5th

Cir. 1982).   Finally, Salazar's knowledge of the contents of the

drug ledgers could reasonably be inferred from the presence of her

fingerprints on one of the ledgers, from her possession of address

books bearing some of the same names that were used as account

designations in the ledgers, and from the presence of other ledgers

in her residence containing information that corresponded to the

information contained in the ledgers found in the Buick.     Viewed

cumulatively, this evidence was sufficient to uphold a jury verdict

of Salazar's participation in the conspiracy.



                            3.   Count 2

     In granting the motion for judgment of acquittal on count two,

the district court found that there was no evidence presented

showing that Salazar aided and abetted the particular transaction

involving the shipment of 416 kilograms of cocaine.    We disagree.

Because the evidence is sufficient to support Salazar's conspiracy

conviction, and she is deemed to have possessed cocaine through her

co-conspirator's possession, the evidence is sufficient also to

support her conviction for aiding and abetting the possession of

cocaine with intent to distribute.    As we stated in the discussion

of Ramos' conviction, the same evidence often supports both a


                                 22
conspiracy and an aiding and abetting conviction.        Singh, 922 F.2d

at 1173.



                              4.   Count 3

     In granting the motion for judgment of acquittal on count

three, aiding and abetting in an attempt to launder the money, the

district court concluded that Salazar had not taken enough steps

toward completion of a financial transaction to support a finding

of criminal attempt.    Section 18 U.S.C. § 1956(a)(1) prohibits

knowing involvement in a financial transaction that uses the

proceeds of some form of unlawful activity.       In order to prove an

attempt,   the   government    must     satisfy   this   Circuit's   two

requirements of proof that there was (1) an action involving the

kind of culpability otherwise required for the commission of the

crime upon which the charge of the attempt is based and (2) conduct

constituting a substantial step toward commission of the crime.

United States v. Contreras, 950 F.2d 232, 237 (5th Cir. 1991).

     Salazar concedes that a rational jury could find that she knew

that the money in the apartment was the proceeds of illegal

activity due to the large amount of cash.     She also agrees that the

evidence supports a jury finding that the money was in fact from

drug-trafficking.   Salazar asserts, however, that the government

has failed to prove the remaining element:          that she knowingly

undertook to conduct a financial transaction with the intent to

promote or further that unlawful activity.        According to Salazar,

the government is relying on inferences stacked upon inferences in


                                   23
order to justify a guilty verdict.              Further, in applying the law of

attempt, Salazar asserts that there are insufficient objective acts

performed which are unique rather than commonplace to mark her

conduct as criminal in nature as a violation of 18 U.S.C. § 1956.

In essence, she asserts that questions exist whether she took a

substantial step which is strongly corroborative of the firmness of

criminal intent.

       Our     review       of   the   record      finds     sufficient      evidence

demonstrating      both      Salazar's     intent    to     carry    out   the   money

laundering and her commission of a substantial step toward that

end.    Proof of Salazar's intent to transfer drug proceeds out of

the country in order to promote the drug activity is corroborated

not only by her physical acts of removing the money from the Timber

Top apartment and bringing it to a place where the transaction was

to occur, but also by her involvement in the drug conspiracy.

Taken in the aggregate and viewed in the light most favorable to

the    government,      a    reasonable     jury    could     conclude     sufficient

evidence exists to convict her.              Salazar had a Colombian passport

in    her    possession      when   she   arrived    at    Gonzales    Insurance,     a

business which offered wire transfers to Colombia.                    Upon arrival,

she first entered the business empty handed and then returned for

the money.        Upon      re-entering    the     business    and    seeing     agents

approach her, Salazar walked to the rear of the business with the

bag and placed it on top of a door ledge.                  Although it perhaps is

possible that Salazar planned to do something else with the money,

the amount involved and the services offered at the business make


                                           24
such an alternative overwhelmingly unlikely.      No indication exists

on the record that any other possible expenditure in that business

could cost $77,000.

     Salazar's objective acts are not consistent with innocent

activity.    Her actions, when taken as a whole, show that she moved

beyond preparation.     There is adequate evidence to establish the

required culpability.     We find that the jury was justified under

the evidence in finding Salazar guilty of aiding and abetting an

attempt to launder drug proceeds.



                              III.   CONCLUSION

     We     conclude   that    sufficient   evidence   sustains   Ramos'

convictions.     We also find that the district court erred in

granting Salazar's motion for judgment of acquittal as to her

conviction.    The jury chose not to believe Salazar.       Instead, it

found her acts to be sufficiently unique and strongly corroborative

of her criminal intent as to all counts.          We hold the evidence

sufficient to reverse the court's granting of the motions for

acquittal and reinstate the jury's convictions against Salazar. We

remand for the sentencing of Salazar.



AFFIRMED IN PART; REVERSED IN PART; AND REMANDED FOR SENTENCING.




                                      25